DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species A in the reply filed on 6/13/2022 is acknowledged.

Claim Objections
Claim 7 objected to because of the following informalities:  the fourth line from the bottom recites “the send end wall”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2011/0048845 to Park.
Regarding claim 1, the limitation that the system is for controlling the amount of sunlight and maximizing solar energy in a greenhouse is an intended use limitation. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115. Claim 1 is not interpreted to specifically recite a greenhouse. 
Park teaches a solar tracker system comprising
an open frame 11 (Figs. 9-12, ¶0026, 0048)
a plurality of solar blades 15 (Fig. 8, ¶0027, 0032, 0054, 0058)
a rack assembly 33 (¶0055)
a motor drive 13 (¶0027, 0028)
the open frame 11 comprising a first end wall (labeled in Marked-up Fig. 10 below), a second end wall, and a back support (left element 1a in Fig. 9)
the first end wall being terminally positioned on the back support
the second end wall being terminally positioned on the back support, opposite the first end wall
each of the plurality of solar blades 15 comprising a sun-facing surface (visible in Figs. 10, 11), a plurality of solar panels 16 (Fig. 8), a first end (right end of Marked-up Fig. 10), and a second end (left, obscured end of Marked-up Fig. 10)
the plurality of solar panels 16 being exteriorly mounted on the sun-facing surface
the first end being distally positioned on one of the plurality of solar blades (for instance, the first end is distally positioned to the right of the center of the top blade 15 in Fig. 10)
the first end of each of the plurality of solar blades 15 being rotationally mounted to the first end wall of the open frame (compare Figs. 10-12)
the second end being distally positioned on one of the plurality of solar blades 15, opposite the first end (for instance, the second end is distally positioned to the left of the center of top blade 15 in Fig. 10)
the second end of each of the plurality of solar blades being rotationally mounted to the second end wall of the open frame
the rack assembly 33 being mounted to each of the plurality of solar blades 15 (gears 32 at the end of solar blades 15 interact with rack assembly 33)
the motor drive 13 comprising a motor 
the motor being mounted to the back support of the open frame, adjacent the second end wall
the motor being connected to the rack assembly 33. 

[AltContent: textbox (back support)][AltContent: textbox (second end wall)][AltContent: textbox (first end wall)]
    PNG
    media_image1.png
    541
    514
    media_image1.png
    Greyscale

	Park’s solar tracker system is capable of controlling the amount of sunlight and maximizing solar energy in a greenhouse because it can clearly intercept light (as in the configuration of Fig. 10) or allow it to pass through the system (as in Fig. 12).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of US PGPub 2009/0139565 to Lopes.
	Regarding claim 2, Park teaches the limitations of claim 1. Park teaches that each of the first end wall and the second end wall of the open frame comprise a plurality of holes (although holes are not explicitly described, the shaft 15a clearly extends through both end walls to support the blade 15). As best as can be determined from the figures, each of the first end and second end of the plurality of solar blades comprise a first shaft 15a (Figs. 9, 10), which rotates to enable rotational motion of the blade 15. Park does not specifically teach a T-bracket or an end bearing. 
	Lopes teaches a similar system, wherein a similar first shaft undergoing rotation (4 of Figs. 2, 3; shaded in Fig. 7; ¶0021-0027), is similarly formed at a first end and second end of a similar solar blade (labeled “A”), wherein a T-bracket (element “a” of Fig. 7 has a cross-section of a “T”) terminally connected to each of the first end and second end and an end bearing (13 of Fig. 2, “b” of Fig. 7) are included to enable motion of the shaft (¶0040-0046). As such, a T-bracket is terminally coupled to each of the first end and second end, the first shaft is terminally and centrally connected to the T-bracket, and the end bearing is terminally and concentrically connected to the first shaft, opposite the T-bracket (the bearing “b” is formed on an opposite side of the T-bracket “a” from the shaft 4; also see Fig. 8). Although Lopes does not explicitly show the relationship between analogous holes in a similar wall (“B” of Fig. 2) a skilled artisan would understand that the function of the end bearing (“b”) is to provide a cushioning function to the rotating T bracket.
	It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a T-bracket and end bearing associated with each of the first end and second end of each of the plurality of solar blades in order to provide the functions of assisting rotation and cushioning. As such, in the system of modified-Park, the T-bracket of each end of each blade would be terminally connected to the respective end, the first shaft would be terminally connected to the respective T-bracket, each respective end bearing would be terminally concentrically connected to the first shaft, opposite the respective T-bracket, and each end bearing would be mounted to one of the plurality of holes of each of the first end wall and second end wall of the open frame to enable such rotation and cushioning functions.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of US PGPub 2015/0092400 to Vincenzi.
Regarding claims 4 and 5, Park teaches the limitations of claim 1. Park teaches that each of the solar blades comprise a second surface (left facing surface in Fig. 9, obscured in Figs. 10-12) positioned opposite the sun facing surface. Park does not teach that the second surface is a diffuse surface comprising heat dissipation fins. Vincenzi teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a second surface (left facing surface of Fig. 1) opposite a surface upon which solar panels (Fig. 5) are formed with heat dissipation fins (90) in order to prevent over-heating (¶0037, 0041, 0042). While such a surface is not specifically described as being a diffuse surface, such a surface is necessarily diffuse as it has the claimed structure. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2013/0200017 to Chen, and further in view of EP 3869119A1 to Pauly (machine translation relied upon herein).
Regarding claim 7, the limitation that the system is for controlling the amount of sunlight and maximizing solar energy in a greenhouse is an intended use limitation. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115. 
Chen teaches a system comprising
a plurality of solar modules 61 (Figs. 1, 2, 4, ¶0034-0036, 0041)
a plurality of mounting brackets (an exemplary bracket is circled in Marked-up Fig. 4 below; even though such elements are not provided with a designation, a skilled artisan would understand that the circled element is a bracket fixing the solar modules 61 to the underlying elements)
the plurality of solar modules 61 being mounted to the exterior structure of a greenhouse 1a through the plurality of mounting brackets.
[AltContent: oval]
    PNG
    media_image2.png
    382
    433
    media_image2.png
    Greyscale

Pauly teaches that the structure attached to the greenhouse 1a can specifically be included to influence a temperature and airflow inside the greenhouse (¶0040). In some embodiments, Chen recites that the solar modules 61 are tracking modules, but does not specifically teach the claimed structure. However, Pauly teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use the solar tracking module of that invention to adjust the airflow and temperature of a device (paragraphs spanning p. 3-4 of the translation; middle p. 5 of the translation).
Pauly teaches that the structure of each of the solar tracking modules used to achieve the desired results comprises
an open frame (Figs. 1, 5, see references to 24/25 on p. 3-7 of translation), a plurality of solar blades (20 of Fig. 6), a rack assembly (28), and a motor drive 27 of Figs. 5, 7)
the open frame comprising a first end wall (e.g. left element 24 of Fig. 5), a second end wall (a right element 24 is omitted from Fig. 5 but is clearly present as a longitudinal beam according to the discussion in the translation), and a back support 25
the first end wall being terminally positioned on the back support
the second end wall being terminally positioned on the back support, opposite the first end wall
each of the plurality of solar blades comprising a sun-facing surface (21), a plurality of solar panels (each PV unit has a plurality of photovoltaic cells, per the bottom of p. 1, top of p. 2 of the translation, top of p. 8 of translation, which read on panels), a first end (left end of Fig. 5), and a second end (right end of Fig. 5)
the plurality of solar panels being exteriorly mounted on the sun facing surface
the first end being distally positioned on one of the plurality of solar blades
the second end being distally positioned on one of the plurality of solar blades, opposite the first end
the first end of each of the plurality of solar blades being rotationally mounted to the first end wall of the open frame
the second end of each of the plurality of solar blades being rotationally mounted to the second end wall of the open frame
the rack assembly being mounted to each of the plurality of solar blades, adjacent the second end
the motor drive comprising a motor (271 of Fig. 7)
the motor being mounted to the back support of the open frame, adjacent the second end wall
the motor being connected to the rack assembly (via gear 272).
The combination of references teach a plurality of solar trackers structurally connected to a greenhouse so that light may be directed to transmit into the greenhouse, or so that light may be blocked from entering a greenhouse. The solar tracker system of modified-Chen is capable of controlling the amount of sunlight and maximizing solar energy in a greenhouse.

Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2011/0240094; CN1873157A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726